     Case 2:12-cv-00859-LMA-MBN Document 1403 Filed 02/03/21 Page 1 of 2




MINUTE ENTRY
NORTH, M.J.
FEBRUARY 3, 2021

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


LASHAWN JONES, ET AL.                                           CIVIL ACTION

VERSUS                                                          NUMBER: 12-0859

MARLIN N. GUSMAN, ET AL.                                        SECTION: “I”(5)


       A status conference was conducted by Zoom in the presence of a Court Reporter

(Alexis Vice).

       PARTICIPATING:       Elizabeth Cumming            George Eppsteiner
                            Emily Washington             Sunni LeBeouf
                            Harry Rosenberg              James Williams
                            Blake Arcuri                 Patrick Follette
                            Ariona Jean-Johnson          Churita Hansell
                            Margo Frasier                Jerry Hebert
                            Vince Smith                  Ramsey Green
                            John Souza

       The Court was advised that design work on Phase III is ongoing and that the plans

for that project have been or soon will be submitted by the City to the City Planning

Commission for its vetting of any potential zoning issues related to the design of the

project. Simultaneously, the FEMA 106 Environmental, Historic Preservation process has

been initiated by the City and FEMA. The City broadly estimated project completion within

30 months.

       No later than February 12, 2021, the City shall file in the record         a   detailed

explanation of all steps involved in the remaining design, procuration and completion of

the Phase III project, including projected dates for all major benchmark events, up to and

  MJSTAR (00:20)
     Case 2:12-cv-00859-LMA-MBN Document 1403 Filed 02/03/21 Page 2 of 2




including completion. This submission should be submitted in a format that can be

updated monthly – at a minimum.

       The Court also directed that meetings of the Phase III “Executive Committee” (as

that group was designated by the City) take place more often and regularly than they have

in the past and that the Monitors be kept closely involved in all aspects of planning and

design. The lead Monitor, Margo Frasier, will keep the Court informed on a regular basis of

the frequency and substance of those meetings.

       Finally, in recognition of the City’s planned appeal of the recent rulings on its Rule

60 motion (rec. doc. 1399) along with the substantial delay in completion of this project

that we have already experienced in the past year, and to erase any possible thinking on

the part of the City that this project can be slow-played any further, the Court announced to

the City and the parties that the Court intends a zero-tolerance policy from this date

forward regarding any unjustified, unreasonable, or unnecessary delays in the completion

of this long-planned project. The Court will not tolerate any further “delays” in this process

based upon alleged bureaucratic entanglements or processes that are entirely within the

City’s control.



       New Orleans, Louisiana, this 4th day of           February       , 2021.




                                                    MICHAEL B. NORTH
                                              UNITED STATES MAGISTRATE JUDGE




                                              2
